DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a light fixture configured to produce a light output, the light fixture comprising: a light source configured to generate a waveband of light; a driver circuit configured to drive the light source; and a controller including a non-transitory computer readable medium and processing unit, the controller including computer executable instructions stored in the computer readable medium for controlling the light fixture to: determine an output spectrum of the light fixture based on a spectral power distribution of the waveband of light, generate an output display that represents a combined output spectrum of a generic light fixture, the output display illustrating multiple spectrums of the light output of the light fixture combined into a single output, receive inputs from an input mechanism configured to manipulate the light output, manipulate the light output based on the input mechanism, and update the output display to show changes to the combined output spectrum of the light output based on the received inputs, wherein the combined output spectrum corresponds to an output spectrum implementable on the generic light fixture, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-8 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of a system for displaying and controlling characteristics of a light fixture that includes narrow band emitters, the system comprising: the light fixture configured to produce a light output, the light fixture including: a light source configured to generate a waveband of light, and a driver circuit configured to drive the light source; and a controller including a non-transitory computer readable medium and processing unit, the controller including computer executable instructions stored in the computer readable medium for controlling the system to: determine an output spectrum of the light fixture based on a spectral power distribution of the waveband of light, generate an output display that represents a combined output spectrum of a generic light fixture, the output display illustrating multiple spectrums of the light output of the light fixture combined into a single output, receive inputs from an input mechanism configured to manipulate the light output, manipulate the light output based on the input mechanism, and update the output display to show changes to the combined output spectrum of the light output based on the received inputs, wherein the combined output spectrum corresponds to an output spectrum implementable on the generic light fixture, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-18 are also allowed as being dependent on claim 9.  
In regards to claim 19, the prior art does not disclose of a non-transitory computer readable medium having stored thereon a program for displaying and controlling characteristics of a light fixture that includes narrow band emitters, the program being executable by a controller such that the controller is configured to: determine a combined output spectrum of the light fixture based on a spectral power distribution of a waveband of light; generate an output display that includes the combined output spectrum of a generic light fixture, the output display illustrating multiple spectrums of the light output of the light fixture combined into a single output, receive inputs from an input mechanism configured to manipulate a light output of the fixture; manipulate the light output based on the input mechanism; and update the output display to show changes to the combined output spectrum of the light output based on the received inputs, wherein the combined output spectrum corresponds to an output spectrum implementable on the generic light fixture, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 20 is also allowed as being dependent on claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844